COURT OF APPEALS OF VIRGINIA


Present:    Judges Annunziata, Agee and Senior Judge Coleman


HOLLY WOODALL
                                            MEMORANDUM OPINION *
v.   Record No. 0483-01-2                       PER CURIAM
                                              AUGUST 14, 2001
FREDERICKSBURG DEPARTMENT
 OF SOCIAL SERVICES


       FROM THE CIRCUIT COURT OF THE CITY OF FREDERICKSBURG
                    John W. Scott, Jr., Judge

            (Donald R. Skinker, on brief), for appellant.

            (Joseph A. Vance, IV, on brief), for
            appellee.


     Holly Woodall (mother) appeals the decision of the circuit

court terminating her residual parental rights in her son,

Christopher B. Woodall.    On appeal, mother contends that the trial

court erred in finding that (1) the conditions resulting in

neglect were not likely to be corrected or eliminated within a

reasonable time, and (2) mother was without good cause for her

failure to remedy substantially the conditions that led to foster

care placement within a reasonable time.   Mother asks that the

judgment of the trial court be reversed and her parental rights

restored.   Upon reviewing the record and briefs of the parties, we




     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
conclude that this appeal is without merit.   Accordingly, we

summarily affirm the decision of the trial court.    See Rule 5A:27.

     On appeal, we view the evidence and all the reasonable

inferences in the light most favorable to appellee as the party

prevailing below.   See McGuire v. McGuire, 10 Va. App. 248, 250,

391 S.E.2d 344, 346 (1990).

                              Background

     Christopher was born on August 12, 1998.     On October 1, 1999,

after a finding of neglect, the juvenile and domestic relations

district court removed him from mother and awarded custody to the

Department of Social Services (the Department).    On December 16,

1999, the court approved a foster care plan with a program goal of

"return to home."   Under this plan, mother was required to

complete substance abuse treatment, parenting classes, a domestic

violence educational program, and a psychological evaluation.

Additionally, according to the plan, mother was to pay child

support, secure and maintain employment, secure housing, and

confirm visitation appointments.

     On September 25, 2000, after mother failed to complete the

requirements of the foster care service plan, the Department filed

a plan with a change in the program goal to adoption.    The

Department also sought to terminate mother's parental rights.    On

October 19, 2000, the court approved the plan and terminated

mother's parental rights.   Mother appealed to the circuit court.



                                - 2 -
On February 13, 2001, the circuit court also approved the plan and

terminated mother's parental rights.

                              Analysis

                                 I.

     Code § 16.1-283(C)(2) provides that a court may terminate a

parent's residual parental rights where a child has been placed

in foster care as a result of court commitment if the court

finds, based upon clear and convincing evidence, that (1) it is

in the best interests of the child; (2) that the parents without

good cause have been unwilling or unable within a reasonable

period of time not to exceed twelve months to remedy

substantially the conditions which led to the child's foster

care placement; and (3) that reasonable and appropriate efforts

of social, medical, mental health or other rehabilitative

agencies have been made to such end.

     Mother argues that her attempts at fulfilling the

requirement of the foster care plan and her continued contact

with Christopher demonstrate that she will be able to remedy the

conditions that led to Christopher's foster care.     Mother's

contact with Christopher during the time he has been in foster

care has been sporadic.    Mother was scheduled to visit

Christopher every other week, but only visited him three times

from May 2000 through August 2000.      On three occasions, mother

did not notify the Department in advance that she would not be

able to make her visits.   From August 2000 through October 2000,

                                - 3 -
mother made no attempt to see or contact Christopher.    Mother

has failed to maintain a relationship with her child.

     Mother did not satisfy any of the requirements of the

foster care plan.   Mother began several programs but failed to

complete the classes.   Mother experienced a relapse in the

alcohol treatment and was incarcerated for two months.     She did

not maintain employment or pay child support.   Mother maintains

that she will be able to remedy the situation that led to

Christopher's foster care.   However, "'past actions and

relationships over a meaningful period serve as good indicators

of what the future may be expected to hold.'"     Linkous v.

Kingery, 10 Va. App. 45, 56, 390 S.E.2d 188, 194 (1990) (quoting

Frye v. Spotte, 4 Va. App. 530, 536, 359 S.E.2d 315, 319

(1987)).   Although the Department informed mother of her

obligations under the foster care plan, she failed to complete

any of her obligations, despite the passage of over a year.

Under the circumstances of this case, the trial court did not

err in finding that the Department proved by clear and

convincing evidence that the conditions resulting in

Christopher's neglect were not likely to be corrected or

eliminated within a reasonable time.

                                II.

     Mother contends she has good cause for her failure to

follow the requirement of the foster care plan.    Mother explains

that she was incarcerated for a period of time, she suffered a

                               - 4 -
miscarriage, relapsed in her alcohol treatment, and was without

transportation.

     Christopher was removed from mother's care in October 1999.

Mother enrolled in a parenting class in January 2000, but failed

to complete it.   At the end of April 2000, mother had a

miscarriage and testified that afterwards she went on a drinking

"binge" for two weeks.    Mother possessed ample time prior to her

miscarriage to complete the necessary courses.   Additionally, at

the time of the hearing, mother had failed to take any steps to

enroll in another course.   Mother testified that she last drank

alcohol in August 2000.   She attended only nine sessions in her

treatment program and did not enroll in another course until

three days before her appeal before the circuit court.

     Mother stole the license plates from a neighbor's vehicle.

As a result of her conviction for the theft of the plates,

mother was unable to drive.   During the time she was without

transportation, mother failed to even call Christopher or

contact the Department to inquire after him.   Mother failed to

demonstrate that her failure to remedy the situation that led to

foster care was the result of good cause.   The trial court did

not err in terminating mother's parental rights.    Accordingly, we

summarily affirm the decision of the trial court.   See Rule 5A:27.

                                                           Affirmed.




                                - 5 -